[Cite as Princeton City School Dist. Bd. of Edn. v. Princeton Assn. of Classroom Educators, 2013-Ohio-

667.]
                              IN THE COURT OF APPEALS
                      FIRST APPELLATE DISTRICT OF OHIO
                               HAMILTON COUNTY, OHIO



    PRINCETON CITY SCHOOL                             :         APPEAL NO. C-120469
    DISTRICT BOARD OF EDUCATION,                                TRIAL NO. A-1008305
                                                      :
              Plaintiff-Appellant,
                                                      :
        vs.                                                             O P I N I O N.
                                                      :
    PRINCETON ASSOCIATION OF
    CLASSROOM EDUCATORS,                              :

          Defendant-Appellee.                         :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Final Judgment Entered

Date of Judgment Entry on Appeal: February 27, 2013


Ennis Roberts & Fischer and C. Bronston McCord III, for Plaintiff-Appellant,

Cloppert, Latanick, Sauter & Washburn, Robert Sauter and Lora A. Molnar, for
Defendant-Appellee.
                          OHIO FIRST DISTRICT COURT OF APPEALS


Please note: this case has been removed from the accelerated calendar.


S YLVIA S IEVE H ENDON , Presiding Judge.

       {¶1}   The Princeton City School District Board of Education (“the Board”) appeals

the judgment of the trial court confirming an arbitration award in favor of Princeton

Association of Classroom Educators (“PACE”).


                                        Background Facts


       {¶2}   The Board is required to offer vocational education to its students. R.C.

3313.90. One of the ways that the Board may meet this requirement is to contract for

vocational-education services with a joint vocational school district, such as the Great Oaks

Joint Vocational School District. R.C. 3313.90(A)(3). Because Great Oaks is separately

funded by taxpayers, its programming would be provided at no cost to the Board.

       {¶3}   Faced with a projected $67.9 million deficit by 2014, the Board sought to

replace its own vocational-education programs with programs taught by instructors from

Great Oaks. On April 30, 2009, the Board adopted a resolution abolishing 13 teaching

positions and authorizing a contract with Great Oaks to provide vocational-education

services. The reduction in force was expected to save the Board an estimated $1.3 million.

       {¶4}    PACE filed a grievance challenging the Board’s action. PACE contended that

the Board had violated the parties’ collective-bargaining agreement by failing to first offer

the vocational-education teaching positions to PACE members under Section 5.17 of the

agreement.    That section, entitled “Employment of Substitute Licensed Members,"

provided:

       5.171 The Board may employ as instructors or teachers either directly

              through a personal contract or indirectly though a contract with a




                                                 2
                          OHIO FIRST DISTRICT COURT OF APPEALS



             service company, agency or institution to supply instructors, persons

             who will teach subjects or courses which members are not certified to

             teach or have declined the opportunity to teach.

      5.172 Prior to the employment or engagement of [a] non-member employee,

             the position(s) sought to be filled shall be posted for not less than

             fifteen days, and offered to members.

      5.173 The Board shall not employ or engage a non-member employee if a

             qualified member has offered to teach the course and is available to

             teach the course at the time it is scheduled.

      5.174 No individual person shall be employed or engaged to teach, in a non-

             bargaining unit capacity, more than two classroom periods per day,

             unless the Board has made every effort to fill the position with a

             regular   certified   teacher   and   can   support   such   effort   with

             documentation.

      5.175 The Board’s right to employ or engage a non-bargaining unit person

             shall terminate, as to any individual, as soon as a qualified member is

             willing to accept the position, but not before the expiration of the

             contract of employment or engagement, in the case of a company,

             agency, or institution supplying instructors, by which the non-

             bargaining unit person is employed or engaged.

      {¶5}   PACE asserted that the Board’s action violated Section 5.17 because the

vocational courses had not been first offered to PACE members and would be taught by

non-members.




                                                   3
                               OHIO FIRST DISTRICT COURT OF APPEALS



                                       The Arbitrator’s Award


       {¶6}    The arbitrator determined that the Board had breached the collective-

bargaining agreement by failing to comply with the provisions of Section 5.17. Specifically,

the arbitrator found that the Board had failed to post the vocational-education positions or

to make an effort to determine if any PACE members were interested, available and

qualified for the positions.

       {¶7}    The arbitrator ordered the Board to post for bid by PACE members all of the

positions that had been filled by Great Oaks employees. She further ordered that the Board

make whole any member who had lost wages or benefits as a result of the use of Great Oaks

teachers.

       {¶8}    The Board filed a motion in the Hamilton County Court of Common Pleas to

vacate, modify, or correct the arbitration award. The trial court confirmed the award, and

the Board now appeals.

       {¶9}    In a single assignment of error, the Board argues that the trial court erred

when it confirmed the arbitration award.        Specifically, the Board contends that the

arbitrator interfered with the Board’s discretion to reduce the number of its teaching

positions.


                                        Standard of Review


       {¶10} Because the private resolution of disputes through arbitration is favored,

judicial review is limited. Goodyear Tire & Rubber Co. v. Local Union No. 200, 42 Ohio

St.2d 516, 520, 330 N.E.2d 703 (1975). Thus, a court cannot vacate an arbitrator’s award

except under the narrowly defined circumstances set forth in R.C. 2711.10. Id. at paragraph




                                                 4
                          OHIO FIRST DISTRICT COURT OF APPEALS



two of the syllabus. Here, the Board claims that the award should have been vacated under

R.C. 2711.10(D) because the arbitrator exceeded her authority.

       {¶11} An arbitrator’s authority is limited to that granted to her by the parties under

the terms of their collective-bargaining agreement. Id. at 519. An arbitrator exceeds her

authority if the award does not “draw its essence” from the agreement. Id. at 519-520, citing

United Steelworkers of Am. v. Ent. Wheel & Car Corp., 363 U.S. 593, 597, 80 S.Ct. 1358, 4

L.Ed.2d 1424 (1960).

       {¶12} An arbitrator’s award “draws its essence” from a collective-bargaining

agreement if “there is a rational nexus between the agreement and the award, and where the

award is not arbitrary, capricious, or unlawful.” Mahoning Cty. Bd. of Mental Retardation

and Dev. Disabilities v. Mahoning Cty. TMR Edn. Assn., 22 Ohio St.3d 80, 84, 488 N.E.2d

872 (1986). On the other hand, an arbitrator’s decision departs from the essence of the

parties’ agreement where it conflicts with the express terms of the agreement or cannot be

rationally derived from those terms. Ohio Office of Collective Bargaining v. Ohio Civil

Serv. Emp. Assn., Local 11, AFSCME, AFL-CIO, 59 Ohio St.3d 177, 572 N.E.2d 71 (1991),

syllabus; Amalgamated Transit Union, Local 627 v. Southwest Ohio Regional Transit

Auth., 190 Ohio App.3d 679, 2010-Ohio-5494, 943 N.E.2d 1075, ¶ 8 (1st Dist.).


                                       Reduction in Force


       {¶13} R.C. 3319.17(B)(1) permits a board of education to reduce the number of

teachers it employs for “financial reasons.” The board has broad discretion in determining

what will be a reasonable reduction in force. Mink v. Great Oaks Inst. of Technology and

Career Dev. Bd. of Edn., 1st Dist. No. C-050118, 2005-Ohio-6821, ¶ 18, citing Wolfe v. Bd.

of Edn. of the Lawrence Cty. Joint Vocational School Dist., 150 Ohio App.3d 50, 2002-




                                                 5
                           OHIO FIRST DISTRICT COURT OF APPEALS



Ohio-6067, 779 N.E.2d 780 (4th Dist.). Moreover, the statute’s provisions prevail over any

conflicting provisions in a collective-bargaining agreement. R.C. 3319.17(D).

       {¶14} In Section 5.11 of the collective-bargaining agreement, the parties recognized

the Board’s power to reduce its teaching force “for lack of funds, abolishment of positions,

or for any reason provided for under the Ohio Revised Code.” In addition, the agreement

set forth the manner in which the reductions would be made.

       {¶15} The arbitrator recognized the Board’s power to eliminate teaching positions

for financial reasons.   She stated, “Although the [Board] can eliminate staff without

question or interference under the terms of the Master Contract Agreement, what it cannot

do is replace that staff through an outside institution as it has attempted to do here without

first complying with the agreed upon provisions of Section 5.17.”

       {¶16} However, the arbitrator improperly conflated the Board’s reduction-in-force

power with its obligation to provide PACE members the right of first refusal for teaching

positions. Section 5.17 of the collective-bargaining agreement prevented the Board from

offering teaching positions to teachers who were not PACE members without first offering

the positions to PACE members. So if a qualified member offered to teach the course, the

Board could not employ a non-member to do it. But nothing in Section 5.17 prevented the

Board from contracting with Great Oaks to provide vocational-education teachers. The

Board did not employ the Great Oaks teachers; Great Oaks employed them. The vocational-

education positions were not the Board’s to fill, so Section 5.17 of the agreement did not

require the Board to post the positions for PACE members.

       {¶17} Consequently, the record does not support the arbitrator’s conclusion that the

Board violated the agreement. Because there was no rational nexus between the agreement




                                                  6
                              OHIO FIRST DISTRICT COURT OF APPEALS



and the award, the arbitrator exceeded her authority in ordering it. Therefore, we hold that

the trial court erred when it confirmed the arbitrator’s award.


                                                Conclusion


         {¶18} Therefore, we sustain the assignment of error. We reverse the trial court’s

judgment. We hereby vacate the arbitration award and enter judgment in favor of the

Board.

                                                                             Judgment accordingly.


HILDEBRANDT and CUNNINGHAM, JJ., concur.

Please note:
         The court has recorded its own entry on the date of the release of this opinion.




                                                      7